Action for an accounting against the stock brokerage firm of Morrison & Townsend, in which plaintiff claims that that firm had wrongfully charged her account with unauthorized purchases. The firm of W. E. Hutton & Co. was impleaded as defendants on a cross-claim by Morrison & Townsend. Judgment, entered on a decision after trial at Special Term, in favor of plaintiff against defendants Morrison & Townsend for $11,071.14 unanimously affirmed, with costs to plaintiff against said defendants. Judgment in favor of defendants Morrison & Townsend against the impleaded defendants W. E. Hutton & Co. for $11,192.97 unanimously affirmed, with costs to defendants Morrison & Townsend against the impleaded defendants W. E. Hutton & Co. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ. [160 Misc. 118.]